261 F.2d 233
S. D. DICK, Appellant,v.H. E. MOORE, Warden, Texas Department of Corrections, Appellee.
No. 17291.
United States Court of Appeals Fifth Circuit.
December 5, 1958.

S. D. Dick, in pro. per.
Linward Shivers, Asst. Atty. Gen., B. H. Timmins, Jr., Asst. Atty. Gen., Will Wilson, Atty. Gen., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court refusing to grant the appellant's writ of habeas corpus or enter an order to show cause. Dick was convicted in the district court of Lynn County, Texas for the offense of robbery. Dick claims that his rights under the Constitution of the United States were violated because of the failure of the trial judge to appoint counsel to represent him on trial in the state court. We have carefully considered the appellant's contention; we affirm the order of the district court. Robbery is not a capital felony in Texas. Under Texas law, the trial court is under no duty to furnish an accused person with an attorney unless he is tried for a capital felony. Ex parte Hope, 1950, 154 Tex. Crim. 456, 228 S.W.2d 171.


2
In this case, we do not find that the want of Counsel resulted in a conviction lacking in fundamental fairness. See Betts v. Brady, 316 U.S. 455, 473, 62 S. Ct. 1252, 86 L. Ed. 1595.

The order is

3
Affirmed.